Exhibit 10.3
Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (the “Depository”), to the
Company or its agent for registration of transfer, exchange, or payment, and any
certificate issued is registered in the name of Cede & Co. or in such other name
as is requested by an authorized representative of the Depository (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of the Depository), ANY TRANSFER, PLEDGE, OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the
registered owner hereof, Cede & Co., has an interest herein.
REGISTERED
  REGISTERED

CNA FINANCIAL CORPORATION
7.350% NOTE DUE November 15, 2019

     
 
  CUSIP 126117AP5
 
   
 
  ISIN US126117AP53
 
   
No. 001
  US$350,000,000

CNA FINANCIAL CORPORATION, a corporation duly organized and existing under the
laws of the State of Delaware (the “Company”, which term includes any successor
corporation under the Indenture hereinafter referred to), for value received,
hereby promises to pay to Cede & Co., or registered assignees, the principal sum
of Three Hundred Fifty Million Dollars ($350,000,000) on November 15, 2019, and
to pay interest thereon from and including November 13, 2009, or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semi-annually on May 15 and November 15 of each year, commencing May 15,
2010, at the rate of 7.350% per annum, until the principal hereof becomes due
and payable, and at such rate on any overdue principal and (to the extent that
the payment of such interest shall be legally enforceable) on any overdue
installment of interest. The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in such Indenture,
be paid to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest payment, which shall be the May 1 or November 1 (whether or
not a Business Day), as the case may be, prior to the applicable Interest
Payment Date. Any such interest not so punctually paid or duly provided for
shall forthwith cease to be payable to the registered Holder on such Regular
Record Date by virtue of his having been such Holder, and may either be paid to
the Person in whose name this Security (or one or more Predecessor Securities)
is registered at the close of business on a Special Record Date for the payment
of such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed, and upon such notice as may be required
by such exchange, all as more fully provided in said Indenture.
Payment of the principal of (and premium, if any) and interest on this Security
will be in immediately available funds, in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.
Unless the certificate of authentication herein has been duly executed by the
Trustee referred to herein by manual signature, this Security shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
This security is one of a duly authorized issue of securities of the Company
(the “Securities”), issued or to be issued in one or more series under an
indenture, dated as of March 1, 1991, as amended and supplemented by a first
supplemental indenture, dated as of October 15, 1993, and a second supplemental
indenture, dated as of December 15, 2004 (collectively, the “Indenture”),
between the Company and The Bank of New York Mellon Trust Company, N.A., as
successor in interest to J. P. Morgan Trust Company, National Association
(formerly known as The First National Bank of Chicago), a national banking
association, as trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Trustee and the Holders of the Securities and of the terms upon which the
Securities are, and are to

 



--------------------------------------------------------------------------------



 



be, authenticated and delivered. This Security is one of the series designated
“7.350% Notes due November 15, 2019”, and is limited, subject to the provisions
of the Indenture, initially in aggregate principal amount to $350,000,000. The
Company may, from time to time, without the consent of the Holders of the
Securities of this series, reopen this series and issue additional Securities.
The Securities of this series will be redeemable, in whole or in part, at the
Company’s option at any time, at a redemption price (the “Redemption Price”)
equal to the greater of (i) 100% of the principal amount of the Securities of
this series and (ii) the sum of the present values of the remaining scheduled
payments of principal and interest on the Securities of this series (exclusive
of interest accrued to the date of redemption (the “Redemption Date”))
discounted to the Redemption Date on a semiannual basis (assuming a 360-day year
consisting of twelve 30-day months) at the Treasury Rate plus 50 basis points,
plus accrued interest thereon to the Redemption Date.
“Treasury Rate” means, with respect to any Redemption Date, the rate per annum
equal to the semiannual equivalent yield to maturity or interpolated (on a day
count basis) of the Comparable Treasury Issue, assuming a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for such Redemption Date.
“Comparable Treasury Issue” means the United States Treasury security or
securities selected by an Independent Investment Banker as having an actual or
interpolated maturity comparable to the remaining term of the Securities of this
series to be redeemed that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of a comparable maturity to the remaining term of such
Securities.
“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Trustee after consultation with the Company.
“Comparable Treasury Price” means, with respect to any Redemption Date, (A) the
average of the Reference Treasury Dealer Quotations for such Redemption Date,
after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (B) if the Trustee obtains fewer than four such Reference
Treasury Dealer Quotations, the average of all such quotations.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 3:30 p.m. New York
time on the third business day preceding such Redemption Date.
“Reference Treasury Dealer” means each of Citigroup Global Markets Inc., J.P.
Morgan Securities Inc., a Primary Treasury Dealer (as defined below) selected by
Wells Fargo Securities, LLC and one other U.S. Government securities dealer
selected by the Company, or their affiliates which are primary U.S. Government
securities dealers, and their respective successors; provided, however, that if
any of the foregoing or their affiliates shall cease to be a primary U.S.
Government securities dealer in The City of New York (a “Primary Treasury
Dealer”), the Company shall substitute therefor another Primary Treasury Dealer.
Notice of any redemption will be mailed at least 30 days but not more than
60 days before the Redemption Date to each Holder of Securities of this series
to be redeemed.
Unless the Company defaults in payment of the Redemption Price, on and after the
Redemption Date interest will cease to accrue on the Securities of this series
or portions thereof called for redemption.
If an Event of Default with respect to the Securities of this series shall have
occurred and be continuing, the principal of all the Securities of this series
may be declared due and payable in the manner and with the effect provided in
the Indenture.

 



--------------------------------------------------------------------------------



 



In addition to the covenants contained in the Indenture, the Company hereby
covenants and agrees that it will not, and will not permit any Subsidiary to,
create, assume, incur or permit to exist any indebtedness for borrowed money
(including any guarantee of indebtedness for borrowed money) that is secured by
a pledge, lien or other encumbrance on:

  (a)   the voting securities of The Continental Corporation, Continental
Casualty Company, The Continental Insurance Company, Continental Assurance
Company, CNA Surety Corporation or CNA National Warranty Corporation, or any
Subsidiary succeeding to any substantial part of the business now conducted by
any of those corporations (collectively, the “Principal Subsidiaries”), or    
(b)   the voting securities of a Subsidiary that owns, directly or indirectly,
the voting securities of any of the Principal Subsidiaries,

without making effective provision so that the Outstanding Securities of this
series shall be secured equally and ratably with the indebtedness so secured so
long as such other indebtedness shall be secured. This covenant and agreement by
the Company constitutes an agreement of the Company in respect of the Securities
of this series within the meaning of Section 5.1(d) of the Indenture.
For purposes of the preceding paragraph, “Subsidiary” means any corporation,
partnership or other entity of which at the time of determination the Company or
one or more other Subsidiaries own directly or indirectly more than 50% of the
outstanding shares of the Voting Stock or equivalent interest, and “Voting
Stock” means stock which ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities to be affected under the
Indenture at any time by the Company and the Trustee with the consent of the
Holders of not less than a majority in aggregate principal amount of the
outstanding Securities to be affected. The Indenture also contains provisions
permitting the Holders of specified percentages in aggregate principal amount of
the Securities of any series at the time Outstanding, on behalf of the Holders
of all the Securities of such series, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Security shall be conclusive and binding upon such Holder and upon all
future Holders of this Security and of any Security issued upon the registration
of transfer hereof or in exchange herefor or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Security.
Holders of Securities may not enforce their rights pursuant to the Indenture or
the Securities except as provided in the Indenture. No reference herein to the
Indenture and no provision of this Security or of the Indenture shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of (and premium, if any) and interest on this Security at the
times, place and rate, and in the coin or currency, herein prescribed.
The Securities of this series are issuable in registered form without coupons in
minimum denominations of $2,000 and any integral multiple of $1,000. As provided
in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series of different authorized denominations, as requested
by the Holder surrendering the same.
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable on the Security Register of
the Company, upon surrender of this Security for registration of transfer at the
office or agency of the Company in the Borough of Manhattan, the City and State
of New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company, the Security Registrar and the
Trustee and duly executed by the Holder hereof or his attorney duly authorized
in writing, thereupon one or more new Securities of this series, of authorized
denominations and for the same aggregate principal amount will be issued to the
designated transferee or transferees.

 



--------------------------------------------------------------------------------



 



This Security is in the form of a Global Security as provided in the Indenture.
If at any time the Depository notifies the Company that it is unwilling or
unable to continue as Depository for this Security or if at any time the
Depository for this Security shall no longer be eligible or in good standing
under the Securities Exchange Act of 1934, as amended, or other applicable
statute or regulation, the Company shall appoint a successor Depository with
respect to this Security. If a successor Depository for this Security is not
appointed by the Company within 90 days after the Company receives notice or
becomes aware of such ineligibility, the Company will execute, and the Trustee
or its agent, upon receipt of a Company Request for the authentication and
delivery of certificates representing Securities of this series in exchange for
this Security, will authenticate and deliver, certificates representing
Securities of this series of like tenor and terms in an aggregate principal
amount equal to the principal amount of this Security in exchange for this
Security.
The Company may at any time and in its sole discretion determine that this
Security or portion hereof shall no longer be represented in the form of a
Global Security. In such event the Company will execute, and the Trustee, upon
receipt of a Company Request for the authentication and delivery of certificates
representing Securities of this series in exchange in whole or in part for this
Security, will authenticate and deliver certificates representing Securities of
this series of like tenor and terms in definitive form in an aggregate principal
amount equal to the principal amount of this Security or portion hereof in
exchange for this Security.
If specified by the Company pursuant to the Indenture with respect to this
Security, the Depository may surrender this Security in exchange in whole or in
part for certificates representing Securities of this series of like tenor and
terms in definitive form on such terms as are acceptable to the Company and the
Depository. Thereupon the Company shall execute, and the Trustee or its agent
shall authenticate and deliver, without a service charge, (1) to each Holder
specified by the Security Registrar or the Depository a certificate or
certificates representing Securities of this series of like tenor and terms and
of any authorized denomination as requested by such person in an aggregate
principal amount equal to and in exchange for such Holder’s beneficial interest
as specified by the Security Registrar or the Depository in this Security; and
(2) to the Depository a new Global Security of like tenor and terms and in an
authorized denomination equal to the difference, if any, between the principal
amount of the surrendered Security and the aggregate principal amount of
certificates representing Securities delivered to Holders thereof.
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
Prior to due presentment of this Security for registration or transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
No recourse shall be had for the payment of the principal of or interest on this
Security, or for any claim based hereon, or otherwise in respect hereof, or
based on or in respect of the Indenture or any indenture supplemental thereto,
against any incorporator, stockholder, officer or director, as such, past,
present or future, of the Company or of any successor corporation, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liabilities being, by the
acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.
The Securities of this series are subject to defeasance at the option of the
Company as provided in the Indenture.
All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

              Dated: November 13, 2009   CNA FINANCIAL CORPORATION    
 
           
 
  By:     /s/ D. Craig Mense        
 
   
 
  Name:    D. Craig Mense    
 
  Title:    Executive Vice President and
  Chief Financial Officer    
[SEAL]
                Attest:    
 
           
 
  By:     /s/ Mary Ribikawskis        
 
   
 
  Name:   Mary Ribikawskis    
 
  Title:   Assistant Vice President and
  Assistant Secretary          
This is one of the Securities of the series designated herein and referred to in
the within-mentioned Indenture.
                Dated: November 13, 2009   THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee    
 
           
 
  By:   /s/ L. Garcia
 
  Authorized Officer    

[Signature Page to Global Note]

 



--------------------------------------------------------------------------------



 



—
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties
JT TEN - as joint tenants with right of survivorship and not as tenants in
common

                       
  UNIF GIFT MIN ACT -
 
 
Custodian
 
   
 
        (Cust)         (Minor)               Under Uniform Gifts to Minors Act  
                    (State)
   

Additional abbreviations may also be used though not in the above list.
—
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE

                         
 
                    PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL
ZIP CODE OF ASSIGNEE

                                                                    
            
the within Security and all rights thereunder, hereby irrevocably constituting
and appointing                      attorney to transfer said Security on the
books of the Company, with full power of substitution in the premises.

         
Dated:
         
 
 
 
Signature    

NOTICE:  THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE WITHIN INSTRUMENT IN EVERY PARTICULAR, WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN “ELIGIBLE GUARANTOR INSTITUTION” THAT
IS A MEMBER OR PARTICIPANT IN A “SIGNATURE GUARANTEE PROGRAM” (E.G., THE
SECURITIES TRANSFER AGENTS MEDALLION PROGRAM, THE STOCK EXCHANGE MEDALLION
PROGRAM OR THE NEW YORK STOCK EXCHANGE, INC. MEDALLION SIGNATURE PROGRAM).

 